DETAILED ACTION
The following is a response to Applicant’s communications filed May 26, 2020 that included amendments, which have been entered. In a phone conversation on June 6, 2022 Applicant, Mohammad Mazed, approved, by way of Examiner's amendment, amendments to add claims 36-65 and cancel claims 1-35. As a result of amendments, claims 36-65 are allowable.
Further, Examiner acknowledges Applicant’s amendments to the specification submitted on May 17, 2021, which are now entered.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a phone conversation with Applicant, Mohammad Mazed, on June 6, 2022.
The application has been amended as follows:

In the Claims:
1-35. (Canceled)
36. (New) A computer implemented method comprising:
(a) accessing, by a mobile internet device or a mobile wearable internet device of a first user, via a wired network or a wireless network, a web portal enabled by a learning or relearning classical computer, a learning or relearning optical computer, or a learning or relearning quantum computer,
wherein the web portal comprises at least a first user profile associated with the first user and a second user profile associated with a second user,
wherein the learning or relearning classical computer is one or more cloud computers, premise computers, or mobile computers, 
wherein the learning or relearning classical computer comprises one or more first microprocessors or one or more first neural network based microprocessors, executing computer readable instructions and one or more machine learning algorithms, on one or more non-transitory computer readable mediums to implement the web portal, 
wherein the learning or relearning optical computer comprises one or more photonic neural learning processor, wherein the one photonic neural learning processor includes (i) optically induced phase transition material based memristors, (ii) one or more optical waveguides, or (iii) one or more optical emitter systems, wherein the one or more optical emitter systems are activated by weighted optical signals or weighted electrical signals, executing the one or more machine learning algorithms to implement the web portal,
wherein the learning or relearning quantum computer comprises one or more quantum bits (qubits) executing quantum computer enhanced algorithms or the one or more machine learning algorithms to implement the web portal, 
wherein the one or more machine learning algorithms comprise an evolutionary algorithm, 
wherein the mobile internet device or the mobile wearable internet device of the first user comprises a wired connector or a wireless transceiver, 
wherein the mobile internet device or the mobile wearable internet device of the first user further comprises a second microprocessor or a second neural network based microprocessor,
wherein the mobile internet device or the mobile wearable internet device of the first user is communicatively coupled to a social wallet electronic module of the first user,
wherein the social wallet electronic module of the first user electrically couples with the second microprocessor or the second neural network based microprocessor of the mobile internet device or the mobile wearable internet device of the first user, 
wherein the social wallet electronic module of the first user comprising a near-field communication (NFC) component and a biometric sensor, 
wherein said accessing the web portal comprises:
obtaining a first biometric scan of the first user from the biometric sensor of the social wallet electronic module of the first user, 
storing the first biometric scan of the first user,
obtaining a second biometric scan of the first user from the biometric sensor of the social wallet electronic module of the first user, wherein the second biometric scan of the first user is a current biometric scan of the first user, 
comparing the first biometric scan of the first user with the second biometric scan of the first user to authenticate the first user or the social wallet electronic module of the first user;
(b) in response to at least (a), listing or linking, by the first user, a product or a service for purchase on the first user profile in the web portal, wherein the product or the service is linked with augmented reality (AR);
(c) in response to at least (a) and (b), automatically determining, by the web portal, that the first user is interested in purchasing the product or the service;
(d) in response to at least (a), (b) and (c), automatically determining, by the web portal, a near real time location of the first user,
wherein the near real time location of the first user is detected by a location measurement module of the mobile internet device or the mobile wearable internet device of the first user, 
wherein the location measurement module is selected from a group consisting of a radio frequency identification (RFID) module, a Bluetooth module, a WiFi module, a global positioning system (GPS) module and an indoor positioning system (IPS) module;
(e) in response to at least (a), (b), (c) and (d), automatically querying, by the web portal, queried sellers offering to sell the product or the service;
(f) in response to at least (a), (b), (c), (d) and (e), automatically selecting, by the web portal, one of the queried sellers, as a selected seller of the product or the service to purchase the product or the service from, based on a distance from the near real time location of the first user;
(g) in response to at least (a), (b), (c), (d), (e) and (f), automatically connecting, by the web portal, the first user with the selected seller;
(h) in response to at least (a), (b), (c), (d), (e), (f) and (g), automatically forwarding, by the web portal, to the mobile internet device or the mobile wearable internet device of the first user, in near real time, one or more sale offers to purchase the product or the service, from the selected seller;
(i) in response to at least (a), (b), (c), (d), (e), (f), (g) and (h), automatically accepting, by the web portal, like votes and dislike votes for the selected seller from the first user, the second user and a plurality of third users; 
(j) in response to at least (a), (b), (c), (d), (e), (f), (g), (h) and (i), automatically determining a number of the like votes and a number of the dislike votes; 
(k) in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i) and (j), automatically determining a seller score for the selected seller based on the number of the like votes and the number of the dislike votes by an algebraic equation, a statistical method, a statistical method coupled with conjoint analysis, or an algorithm based on quorum sensing;
(l) in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k), automatically displaying the seller score for the selected seller;
(m) in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k) and (l), automatically sending, by the web portal, to the mobile internet device or the mobile wearable internet device of the first user, a coupon for purchasing an additional product or service from the selected seller; 
(n) in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l) and (m), performing at least one of (i) negotiating, by the selected seller with the first user, a price for the product or service or (ii) picking, by the first user, the price for the product or service; and
(o) in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m) and (n), automatically accepting, by the web portal, payment by the first user for the product or the service, using the web portal, the first user profile, or the near-field communication (NFC) component of the social wallet electronic module of the first user, based on one or more of the forwarded sale offers,
wherein the said method steps in (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n) and (o) are at least an ordered combination or in an ordered sequence.
37. (New) The method according to claim 36, further comprising a set of instructions based on topological data analysis (TDA).
38. (New) The method according to claim 36, wherein the web portal is coupled with one or more automated agents or bots.
39. (New) The method according to claim 36, wherein the seller score is coupled with a trust based recommendation system.
40. (New) The method according to claim 36, wherein the product, the service, or a service contract is coupled with a blockchain.
41. (New) The method according to claim 36, wherein the web portal is receiving a first input data from one or more first sensors or a second input data from the first user, the second user, or the plurality of third users. 
42. (New) The method according to claim 36, wherein the web portal is receiving a third input data from a near-field communication (NFC) tag, a quick response (QR) code, or an object, wherein the object comprises a second sensor and a wireless transmitter.
43. (New) The method according to claim 36, further comprising the first user paying for the product or the service by transferring a currency or a check from the first user to the selected seller, to the second user, or to the plurality of third users. 
44. (New) A computer implemented method comprising:
(a) accessing, by a mobile internet device or a mobile wearable internet device of a first user, via a wired network or a wireless network, a web portal enabled by a learning or relearning classical computer, a learning or relearning optical computer, or a learning or relearning quantum computer,
wherein the web portal is receiving a first input data from one or more first sensors or the web portal is coupled with one or more automated agents or bots,
wherein the web portal comprises at least a first user profile associated with the first user and a second user profile associated with a second user,
wherein the learning or relearning classical computer is one or more cloud computers, premise computers, or mobile computers,
wherein the learning or relearning classical computer comprises one or more first microprocessors or one or more first neural network based microprocessors, executing computer readable instructions and one or more machine learning algorithms, stored on one or more non-transitory computer readable mediums to implement the web portal, 
wherein the learning or relearning optical computer comprises one or more photonic neural learning processor, wherein the one photonic neural learning processor includes (i) optically induced phase transition material based memristors, (ii) one or more optical waveguides, or (iii) one or more optical emitter systems, wherein the one or more optical emitter systems are activated by weighted optical signals or weighted electrical signals, executing the one or more machine learning algorithms to implement the web portal,
wherein the learning or relearning quantum computer comprises one or more quantum bits (qubits) executing quantum computer enhanced algorithms or the one or more machine learning algorithms to implement the web portal,
wherein the one or more machine learning algorithms comprise an evolutionary algorithm, 
wherein the mobile internet device or the mobile wearable internet device of the first user comprises a wired connector or a wireless transceiver, 
wherein the mobile internet device or the mobile wearable internet device of the first user further comprises a second microprocessor or a second neural network based microprocessor,
wherein the mobile internet device or the mobile wearable internet device of the first user is communicatively coupled to a social wallet electronic module of the first user,
wherein the social wallet electronic module of the first user electrically couples with the second microprocessor or the second neural network based microprocessor of the mobile internet device or the mobile wearable internet device of the first user, 
wherein the social wallet electronic module of the first user comprising a near-field communication (NFC) component and a biometric sensor, 
wherein said accessing the web portal comprises:
obtaining a first biometric scan of the first user from the biometric sensor of the social wallet electronic module of the first user, 
storing the first biometric scan of the first user,
obtaining a second biometric scan of the first user from the biometric sensor of the social wallet electronic module of the first user, wherein the second biometric scan of the first user is a current biometric scan of the first user,
comparing the first biometric scan of the first user with the second biometric scan of the first user to authenticate the first user or the social wallet electronic module of the first user;
(b) in response to at least (a), listing or linking, by the first user, a product or a service for purchase on the first user profile in the web portal, wherein the product or the service is linked with augmented reality (AR);
(c) in response to at least (a) and (b), automatically determining, by the web portal, that the first user is interested in purchasing the product or the service;
(d) in response to at least (a), (b) and (c), automatically determining, by the web portal, a near real time location of the first user;
wherein the near real time location of the first user is detected by a location measurement module of the mobile internet device or the mobile wearable internet device of the first user, 
wherein the location measurement module is selected from a group consisting of a radio frequency identification (RFID) module, a Bluetooth module, a WiFi module, a global positioning system (GPS) module and an indoor positioning system (IPS) module;
(e) in response to at least (a), (b), (c) and (d), automatically querying, by the web portal, queried sellers offering to sell the product or the service;
(f) in response to at least (a), (b), (c), (d) and (e), automatically selecting, by the web portal, one of the queried sellers, as a selected seller of the product or the service to purchase the product or the service from, based on a distance from the near real time location of the first user;
(g) in response to at least (a), (b), (c), (d), (e) and (f), automatically connecting, by the web portal, the first user with the selected seller;
(h) in response to at least (a), (b), (c), (d), (e), (f) and (g), automatically forwarding, by the web portal, to the mobile internet device or the mobile wearable internet device of the first user, in near real time, one or more sale offers to purchase the product or the service, from the selected seller;
(i) in response to at least (a), (b), (c), (d), (e), (f), (g) and (h), automatically accepting, by the web portal, like votes and dislike votes for the selected seller from the first user, the second user and a plurality of third users;
(j) in response to at least (a), (b), (c), (d), (e), (f), (g), (h) and (i), automatically determining a number of the like votes and a number of the dislike votes; 
(k) in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i) and (j), automatically determining a seller score for the selected seller based on the number of the like votes and the number of the dislike votes by an algebraic equation, a statistical method, a statistical method coupled with conjoint analysis, or an algorithm based on quorum sensing;
(l) in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k), automatically displaying the seller score for the selected seller;
(m) in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k) and (l), automatically sending, by the web portal, to the mobile internet device or the mobile wearable internet device of the first user, a coupon for purchasing an additional product or service from the selected seller; 
(n) in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l) and (m), performing at least one of (i) negotiating, by the selected seller with the first user, a price for the product or service enabled by a set of instructions based on game theory, fuzzy logic, or neural networks or (ii) picking, by the first user, the price for the product or service; and
(o) in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m) and (n), automatically accepting, by the web portal, payment by the first user for the product or the service, using the web portal, the first user profile, or the near-field communication (NFC) component of the social wallet electronic module of the first user, based on one or more forwarded sale offers,
wherein the said method steps in (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n) and (o) are at least an ordered combination or in an ordered sequence.
45. (New) The method according to claim 44, further comprising a set of instructions based on topological data analysis (TDA).
46. (New) The method according to claim 44, wherein the seller score is coupled with a trust based recommendation system.
47. (New) The method according to claim 44, wherein the product, the service, or a service contract is coupled with a blockchain.
48. (New) The method according to claim 44, wherein the web portal is receiving a second input data from the first user, the second user, or the plurality of third users. 
49. (New) The method according to claim 44, wherein the web portal is receiving a third input data from a near-field communication (NFC) tag, a quick response (QR) code, or an object, wherein the object comprises a second sensor and a wireless transmitter.
50. (New) The method according to claim 44, further comprising the first user paying for the product or the service by transferring a currency or a check from the first user to the selected seller, to the second user, or to the plurality of third users.
51. (New) A system comprising a learning or relearning classical computer, a learning or relearning optical computer, or a learning or relearning quantum computer communicatively coupled to a mobile internet device or a mobile wearable internet device of a first user, 
wherein the learning or relearning classical computer comprises one or more first microprocessors or one or more first neural network based microprocessors, executing computer readable instructions and one or more machine learning algorithms, stored on a first non-transitory computer readable medium to implement a web portal,
wherein the learning or relearning optical computer comprises one or more photonic neural learning processor, wherein the one photonic neural learning processor includes (i) optically induced phase transition material based memristors, (ii) one or more optical waveguides, or (iii) one or more optical emitter systems, wherein the one or more optical emitter systems are activated by weighted optical signals or weighted electrical signals, executing the one or more machine learning algorithms to implement the web portal,
wherein the learning or relearning quantum computer comprises one or more quantum bits (qubits) executing quantum computer enhanced algorithms or the one or more machine learning algorithms to implement the web portal, 
wherein the one or more machine learning algorithms comprise an evolutionary algorithm, 
wherein the web portal comprises at least a first user profile associated with the first user and a second user profile associated with a second user,
wherein the mobile internet device or the mobile wearable internet device of the first user comprises: 
a second microprocessor or a second neural network based microprocessor,
a second non-transitory computer readable medium,
a display component selected from the group consisting of a multi-touch display component, a display component with a built-in light sensing circuit, a display component with a built-in solar cell, a quantum dot display component, a foldable display component and a stretchable display component,
a camera,
a wireless transceiver, 
a location measurement module, wherein the location measurement module is selected from a group consisting of a radio frequency identification (RFID) module, a Bluetooth module, a WiFi module, an indoor positioning system (IPS) module and a global positioning system (GPS) module,
a social wallet electronic module comprising a biometric sensor and a near-field communication (NFC) component,
wherein the first non-transitory computer readable medium further stores computer readable instructions, a first set of instructions, a second set of instructions, a third set of instructions, a fourth set of instructions, a fifth set of instructions, a sixth set of instructions, a seventh set of instructions, an eighth set of instructions, a ninth set of instructions, a tenth set of instructions, an eleventh set of instructions, a twelfth set of instructions, a thirteen set of instructions, a fourteen set of instructions and a fifteenth set of instructions,
wherein the second microprocessor or the second neural network based microprocessor communicates with the first non-transitory computer readable medium or the second non-transitory computer readable medium,
wherein the second microprocessor or the second neural network based microprocessor is adapted to execute, in communication with the first non-transitory computer readable medium or the second non-transitory computer readable medium,
(a) the first set of instructions to access, by the mobile internet device or the mobile wearable internet device of the first user, via a wired network or wireless network, the web portal enabled by the learning or relearning computer, 
wherein said accessing the web portal comprises: 
obtaining a first biometric scan of the first user from the biometric sensor of the social wallet electronic module of the first user, 
storing the first biometric scan of the first user, 
obtaining a second biometric scan of the first user from the biometric sensor of the social wallet electronic module of the first user, wherein the second biometric scan of the user is a current biometric scan of the first user, 
comparing the first biometric scan of the first user with the second biometric scan of the first user to authenticate the first user or the social wallet electronic module of the first user;
(b) in response to at least (a), the second set of instructions to list or link a product or a service for purchase on the first user profile in the web portal, wherein the product or the service is linked with augmented reality (AR);
(c) in response to at least (a) and (b), the third set of instructions to automatically determine, by the web portal, that the first user is interested in purchasing the product or the service;
(d) in response to at least (a), (b) and (c), the fourth set of instructions to automatically determine, by the web portal, a near real time location of the first user, wherein the near real time location of the first user is detected by the location measurement module of the mobile internet device or the mobile wearable internet device of the first user; 
(e) in response to at least, (a), (b), (c) and (d), the fifth set of instructions to automatically query, by the web portal, queried sellers offering to sell the product or the service; 
(f) in response to at least, (a), (b), (c), (d) and (e), the sixth set of instructions to automatically select, one of the queried sellers as a selected seller of the product or the service to purchase the product or the service from, based on a distance from the near real time location of the first user;
(g) in response to at least, (a), (b), (c), (d), (e) and (f), the seventh set of instructions to automatically to connect the first user with the selected seller;
(h) in response to at least (a), (b), (c), (d), (e), (f) and (g), the eighth set of instructions to automatically forward, by the web portal, to the mobile internet device or the mobile wearable internet device of the first user in near real time, one or more sale offers to purchase the product or the service from the selected seller;
(i) in response to at least (a), (b), (c), (d), (e), (f), (g) and (h), the ninth set of instructions to automatically accept, by the web portal, like votes and dislike votes for the selected seller from the first user, the second user and a plurality of third users;
(j) in response to at least (a), (b), (c), (d), (e), (f), (g), (h) and (i), the tenth set of instructions to automatically to determine a number of the like votes and a number of the dislike votes;
(k) in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i) and (j), the eleventh set of instructions to automatically to determine a seller score for the selected seller based on the number of the like votes and the number of the dislike votes by an algebraic equation, a statistical method, a statistical method coupled with conjoint analysis, or an algorithm based on quorum sensing;
(l) in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k), the twelfth set of instructions to automatically to display, the seller score of the selected seller;
(m) in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k) and (l), the thirteenth set of instructions to automatically send, by the web portal, to the mobile internet device or the mobile wearable internet device of the first user, a coupon for purchasing an additional product or service from one or more the selected seller;
(n) in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l) and (m), the fourteenth set of instructions to perform at least one of (i) negotiating, by the selected seller with the first user, a price for the product or service or (ii) picking, by the first user, the price for the product or service; and
(o) in response to at least in response to at least in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m) and (n), the fifteenth set of instructions to automatically accept, by the web portal, payment by the first user for the product or the service, using the web portal, the first user profile, or the near-field communication (NFC) component of the social wallet electronic module of the first user, based on one or more of the forwarded sale offers,
wherein the first set of instructions, the second set of instructions, the third set of instructions, the fourth set of instructions, the fifth set of instructions, the sixth set of instructions, the seventh set of instructions, the eighth set of instructions, the ninth set of instructions, the tenth set of instructions, the eleventh set of instructions, the twelfth set of instructions, the thirteen set of instructions, the fourteen set of instructions and the fifteenth set of instructions are at least an ordered combination or in an ordered sequence.
52. (New) The system according to claim 51, further comprising a set of instructions based on topological data analysis (TDA).
53. (New) The system according to claim 51, wherein the web portal is coupled with one or more automated agents or bots.
54. (New) The system according to claim 51, wherein the seller score is coupled with a trust based recommendation system.
55. (New) The system according to claim 51, wherein the product, the service, or a service contract is coupled with a blockchain.
56. (New) The system according to claim 51, wherein the web portal is receiving a first input data from one or more first sensors or a second input data from the first user, the second user, or the plurality of third users. 
57. (New) The system according to claim 51, wherein the web portal is receiving a third input data from a near-field communication (NFC) tag, a quick response (QR) code, or an object, wherein the object comprises a second sensor and a wireless transmitter.
58. (New) The system according to claim 51, further comprising the first user paying for the product or the service by transferring a currency or a check from the first user to the selected seller, to the second user, or to the plurality of third users. 
59. (New) A system comprising a learning or relearning classical computer, a learning or relearning optical computer, or  a learning or relearning quantum computer communicatively coupled to a mobile internet device or a mobile wearable internet device of a first user, 
wherein the learning or relearning classical computer comprises one or more first microprocessors or one or more first neural network based microprocessors, executing computer readable instructions and one or more machine learning algorithms, stored on a first non-transitory computer readable medium to implement a web portal,
wherein the learning or relearning optical computer comprises one or more photonic neural learning processor, wherein the one photonic neural learning processor includes (i) optically induced phase transition material based memristors, (ii) one or more optical waveguides, or (iii) one or more optical emitter systems, wherein the one or more optical emitter systems are activated by weighted optical signals or weighted electrical signals, executing the one or more machine learning algorithms to implement the web portal,
wherein the learning or relearning quantum computer comprises one or more quantum bits (qubits) executing quantum computer enhanced algorithms or the one or more machine learning algorithms to implement the web portal, 
wherein the one or more machine learning algorithms comprise an evolutionary algorithm, 
wherein the web portal comprises at least a first user profile associated with the first user and a second user profile associated with a second user,
wherein the web portal is receiving a first input data from one or more first sensors or the web portal is coupled with one or more automated agents or bots,
wherein the mobile internet device or the mobile wearable internet device of the first user comprises:
a second microprocessor or a second neural network based microprocessor,
a second non-transitory computer readable medium,
a display component selected from the group consisting of a multi-touch display component, a display component with a built-in light sensing circuit, a display component with a built-in solar cell, a quantum dot display component, a foldable display component and a stretchable display component,
a camera,
a wireless transceiver, 
a location measurement module, wherein the location measurement module is selected from a group consisting of a radio frequency identification (RFID) module, a Bluetooth module, a WiFi module, an indoor positioning system (IPS) module and a global positioning system (GPS) module,
a social wallet electronic module comprising a biometric sensor and a near-field communication (NFC) component,
wherein the first non-transitory computer readable medium further stores computer readable instructions, a first set of instructions, a second set of instructions, a third set of instructions, a fourth set of instructions, a fifth set of instructions, a sixth set of instructions, a seventh set of instructions, an eighth set of instructions, a ninth set of instructions, a tenth set of instructions, an eleventh set of instructions, a twelfth set of instructions, a thirteen set of instructions, a fourteen set of instructions and a fifteenth set of instructions,
wherein the second microprocessor or the second neural network based microprocessor communicates with the first non-transitory computer readable medium or the second non-transitory computer readable medium,
wherein the second microprocessor or the second neural network based microprocessor is adapted to execute, in communication with the first non-transitory computer readable medium or the second non-transitory computer readable medium,
(a) the first set of instructions to access, by the mobile internet device or the mobile wearable internet device of the first user, via a wired network or wireless network, the web portal enabled by the learning or relearning computer,
wherein said accessing the web portal comprises:
obtaining a first biometric scan of the first user from the biometric sensor of the social wallet electronic module of the first user, 
storing the first biometric scan of the first user, 
obtaining a second biometric scan of the first user from the biometric sensor of the social wallet electronic module of the first user, wherein the second biometric scan of the user is a current biometric scan of the first user, 
comparing the first biometric scan of the first user with the second biometric scan of the first user to authenticate the first user or the social wallet electronic module of the first user;
(b) in response to at least (a), the second set of instructions to list or link a product or a service for purchase on the first user profile in the web portal, wherein the product or the service is linked with augmented reality (AR);
(c) in response to at least (a) and (b), the third set of instructions to automatically determine, by the web portal, that the first user is interested in purchasing the product or the service;
(d) in response to at least (a), (b) and (c), the fourth set of instructions to automatically determine, by the web portal, a near real time location of the first user, wherein the near real time location of the first user is detected by the location measurement module of the mobile internet device or the mobile wearable internet device of the first user; 
(e) in response to at least, (a), (b), (c) and (d), the fifth set of instructions to automatically query, by the web portal, queried sellers offering to sell the product or the service; 
(f) in response to at least, (a), (b), (c), (d) and (e), the sixth set of instructions to automatically select, one of the queried sellers as a selected seller of the product or the service to purchase the product or the service from, based on a distance from the near real time location of the first user;
(g) in response to at least, (a), (b), (c), (d), (e) and (f), the seventh set of instructions to automatically to connect the first user with the selected seller;
(h) in response to at least (a), (b), (c), (d), (e), (f) and (g), the eighth set of instructions to automatically forward, by the web portal, to the mobile internet device or the mobile wearable internet device of the first user in near real time, one or more sale offers to purchase the product or the service from the selected seller;
(i) in response to at least (a), (b), (c), (d), (e), (f), (g) and (h), the ninth set of instructions to automatically accept, by the web portal, like votes and dislike votes for the selected seller from the first user, the second user and a plurality of third users;
(j) in response to at least (a), (b), (c), (d), (e), (f), (g), (h) and (i), the tenth set of instructions to automatically to determine a number of the like votes and a number of the dislike votes;
(k) in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i) and (j), the eleventh set of instructions to automatically to determine a seller score for the selected seller based on the number of the like votes and the number of the dislike votes by an algebraic equation, a statistical method, a statistical method coupled with conjoint analysis, or an algorithm based on quorum sensing;
(l) in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k), the twelfth set of instructions to automatically to display, the seller score of the selected seller;
(m) in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k) and (l), the thirteenth set of instructions to automatically send, by the web portal, to the mobile internet device or the mobile wearable internet device of the first user, a coupon for purchasing an additional product or service from one or more the selected seller;
(n) in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l) and (m), the fourteenth set of instructions to perform at least one of (1) negotiating, by the selected seller with the first user, a price for the product or service enabled by a set of instructions based on game theory, fuzzy logic, or neural networks or (2) picking, by the first user, the price for the product or service; and
(o) in response to at least in response to at least in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m) and (n), the fifteenth set of instructions to automatically accept, by the web portal, payment by the first user for the product or the service, using the web portal, the first user profile, or the near-field communication (NFC) component of the social wallet electronic module of the first user, based on one or more of the forwarded sale offers,
wherein the said first set of instructions, the second set of instructions, the third set of instructions, the fourth set of instructions, the fifth set of instructions, the sixth set of instructions, the seventh set of instructions, the eighth set of instructions, the ninth set of instructions, the tenth set of instructions, the eleventh set of instructions, the twelfth set of instructions, the thirteen set of instructions, the fourteen set of instructions and the fifteenth set of instructions are at least an ordered combination or in an ordered sequence.
60. (New) The system according to claim 59, further comprising: a set of instructions based on topological data analysis (TDA).
61. (New) The system according to claim 59, wherein the seller score is coupled with a trust based recommendation system.
62. (New) The system according to claim 59, wherein the product, the service, or a service contract is coupled with a blockchain.
63. (New) The system according to claim 59, wherein the web portal is receiving a second input data from the first user, the second user, or the plurality of third users. 
64. (New) The system according to claim 59, wherein the web portal is receiving a third input data from a near-field communication (NFC) tag, a quick response (QR) code, or an object, wherein the object comprises: a second sensor and a wireless transmitter.
65. (New) The system according to claim 59, further comprising: the first user paying for the product or the service by transferring a currency or a check from the first user to the selected seller, to the second user, or to the plurality of third users.



REASONS FOR ALLOWANCE
Claims 36-65 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner asserts that none of the cited prior art teaches the limitations
(i) in response to at least (a), (b), (c), (d), (e), (f), (g) and (h), automatically accepting, by the web portal, like votes and dislike votes for the selected seller from the first user, the second user and a plurality of third users; 
(j) in response to at least (a), (b), (c), (d), (e), (f), (g), (h) and (i), automatically determining a number of the like votes and a number of the dislike votes; 
(k) in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i) and (j), automatically determining a seller score for the selected seller based on the number of the like votes and the number of the dislike votes by an algebraic equation, a statistical method, a statistical method coupled with conjoint analysis, or an algorithm based on quorum sensing;
(l) in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k), automatically displaying the seller score for the selected seller,
 
as recited in claim 36, and similarly recited in claims 44, 51, & 59.
Furthermore, each of the limitations from (a) through (o) in claim 36, and similarly in claims 44, 51, & 59, include operations recited in a particular sequence with each limitation depending on all the limitations that are recited earlier. For instance, the final limitation in claim 36 recites “(o) in response to at least (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m) and (n), automatically accepting, by the web portal, payment by the first user for the product or the service, using the web portal, the first user profile, or the near-field communication (NFC) component of the social wallet electronic module of the first user, based on one or more forwarded sale offers.” (emphasis added). Each of the limitations require that the recited operations are performed in response to all the limitations that came before. 
The closest prior art is Fakhrai, et al. (US 20120179516 A1), hereinafter Fakhrai, and Ballout (US 20130024360 A1), hereinafter Ballout. 
Fakhrai is directed to a discount processing method where buyers pool their purchasing power in order to get more competitive offers from product manufacturers (producers), distributers/retailers, and shipping companies (collectively called sellers), wherein the sellers update their discount rules, including based on geographical regions, process their latest discount rules, and present the results to the buyers while. Abstract, [0004], [0049].
Ballout is directed to a platform that enables members to transfer, receive, or otherwise exchange digital currency for executing financial currency by authenticating users using fingerprint, DNA, etc. Abstract, [0022]-[0024], [0162]
While the closest cited prior art, Fakhrai and Ballout, in combination, do teach many of the individual operations set forth in the recited limitations (with the exception of at least the aforementioned limitations contained within steps/limitations (i)-(l) (which as discussed above are not taught by the cited references), neither Fakhrai nor Ballout alone or in any combination teach or disclose all of the recited limitations in the same sequence with each limitation performed in response to, and depending on, all the limitations that came before, as required by the claims. Since the particular recited sequence with each limitation performed in response to all the limitations that came before cannot be found in the cited prior art and is only present on the record in Applicant’s Specification, any combination of the cited references to teach this particular sequence with each limitation performed in response to all the limitations that came before would be the result of impermissible hindsight reconstruction of the cited references. Accordingly, a combination of Fakhraj and Ballout would be improper to teach the recited limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Willis (US 20040003096 A1), disclosing various techniques for accepting preference information from a user, where the preference information is specific to content elements within a media asset, and the preference information is collected while the user is viewing a display of the media asset; 
Willis (US 7370276 B2), disclosing various techniques for accepting preference information from a user, where the preference information is specific to content elements within a media asset, and the preference information is collected while the user is viewing a display of the media asset;
Van Der Riet (US 20030126146 A1) disclosing an interactive marketing communication and transaction services platform for managing personalized customer relationships;
Patel, et al. (US 20040103024 A1) disclosing a data processing system enables a network of interconnected public access computers to act as a continuous transactional exchange for electronic advertising;
Mazed, et al. (US 20120265596 A1) disclosing an invention that synthesizes social networking, electronic commerce (including performance based advertisement and electronic payment) and mobile internet device;
Hoffberg (US 20070053513 A1) disclosing an intelligent electronic appliance preferably includes a user interface, data input and/or output port, and an intelligent processor;
Hawkins, et al. (US 20070162337 A1) disclosing methods and systems for activating and redeeming product discount offers targeted to particular customers;
Fleet, et al. (US 20080307034 A1) disclosing a computer system exchanges information between a central website and a plurality of electronic communication devices; and
Alao, et al. (US 20020147645 A1) disclosing a method and apparatus for managing the presentation and regulation of E-Commerce, content and service providers access in an interactive television environment comprising interactions between a server, a client, and a service provider
Leppaniemi, et al., Mobile Marketing: From Marketing Strategy to Mobile Marketing Campaign Implementation, International Journal of Mobile Marketing (2008) disclosing a framework to guide research efforts focusing on mobile media and achieve mobile marketing success by building on the literature from mobile commerce and integrated marketing communications (IMC), outlining the mobile marketing from marketing communications mix (also called promotion mix) perspective, providing a comprehensive overview of divergent mobile marketing activities, and describing of mobile marketing campaign planning and implementation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623